Citation Nr: 1621893	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-20 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a back disability (degenerative joint disease (DJD) of the lumbar spine).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to April 1979.

This matter is on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, this case was remanded by the Board for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The most probative evidence demonstrates that the Veteran's back disability was manifested by limitation of forward flexion of the thoracolumbar spine to no less than 50 degrees, with pain and a combined range of motion of the thoracolumbar spine of no less than 195 degrees; however, it is not manifested by incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.


CONCLUSION OF LAW

Criteria for an evaluation higher than 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran contends that his service-connected back disability is more severe than his 20 percent rating would indicate.

The Veteran's back disability has been evaluated as 20 percent disabling under Diagnostic Code 5242 (degenerative arthritis of the spine).

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1 (emphasis added).  It is important for the Veteran to understand that his statements regarding bed rest cannot be used to provide him a higher evaluation under DC 5243.

Turning first to orthopedic manifestations of the Veteran's disability, on January 2009 VA spine examination, the Veteran complained of back pain rated a 5 to 7 out of 10 on the pain scale.

On examination, the Veteran's posture and gait were normal and there were no abnormal spinal curvatures.  There was no evidence of spasm, atrophy, guarding, or weakness.  However, there was evidence of pain with motion and tenderness.

Range of motion measurements indicated 75 degrees flexion, with pain at 50 degrees; 30 degrees extension, with pain at 20 degrees; 30 degrees left and right lateral flexion and rotation, with pain at 25 degrees.  The combined range of motion was 275 degrees.  There was pain after repetitive-use testing, but no additional loss of motion.

A December 2008 X-ray examination of the lumbosacral spine indicated minimal degenerative joint disease (DJD) of the spine with minimum dextroscoliosis, no acute fracture or disc disease, and minimal arthritic changes around sacroiliac joints.  The examining physician diagnosed minimal DJD of the spine with minimum dextroscoliosis.  The back disability had no effect on sports, recreation, feeding, bathing, dressing, toileting, and grooming; and mild effect on chores, shopping, exercise, and traveling.  He was employed full-time as an electrician, but experienced pain when climbing ladders due to his back disability.
 
VA treatment records include an August 2009 physical therapy report which indicates a complaint of back pain described as dull and aching.  Flexion on the right was 80 degrees.  A September 2009 MRI of the lumbar spine indicated multilevel degenerative findings with foraminal narrowing.

A September 2009 pain clinic consultation reports indicate that Tylenol provided minimal pain relief.  Pain was worse with activity, prolonged standing, and prolonged sitting.  Physical therapy provided some benefit.  Range of motion of the lumbar spine indicated normal flexion and extension with limited rotation.  Range of motion measurements, in degrees, were not provided.  Facet arthropathy with lumbar radicular pain was diagnosed.  Back pain significantly affected his job and sleep patterns.  In January 2010, he complained of pain and back spasms.

Pursuant to the Board's October 2014 remand, in January 2015 the Veteran was afforded a VA Back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination.  The Veteran complained of worsening back pain since the September 2009 VA examination.  He also complained of flare-ups that required bedrest and had difficulty with prolonged standing and walking, bending, and twisting.

Range of motion measurements indicated 65 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion, and 30 degrees right and left lateral rotation.  The combined range of motion was 195 degrees.  Pain was exhibited on forward flexion and bilateral lateral flexion.  On repetitive-use testing, there was no additional loss of function or range of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups.

Pain was noted, but did not result in, or cause, functional loss.  There was no evidence of pain on weight-bearing.  There was localized tenderness or pain on palpation of joints and/or soft tissue of the back manifested by moderate tenderness to the lumbar paraspinals, bilaterally, consistent with his back disability.  There was no evidence of muscle spasm, guarding, or atrophy of the thoracolumbar spine.  

The examining physician stated that the Veteran had IVDS of the thoracolumbar spine, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use any assistive devices.  On X-ray examination, there was evidence of arthritis.  The Veteran's back disability affected his ability to work making it more difficult to stand, walk, twist, and bend.

VA treatments include a March 2014 MRI of the lumbar spine which indicated degenerative disc changes at L4-5 and L5-S1 with generalized disc bulging, but without significant focal disc herniations or other superimposed complicating features.

After review of all the evidence regarding the orthopedic manifestations of the Veteran's back disability, the Board finds that a rating in excess of 20 percent for the Veteran's back disability is not warranted.  A 40 percent evaluation is assigned for forward flexion to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.

In sum, while the Veteran clearly has problems with the back, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion to 30 degrees or favorable ankylosis of the entire spine.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing in January 2009 and January 2015.  There is no evidence of record that the Veteran's forward flexion is limited to 30 degrees or that there is favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent evaluation is warranted.

With regard to the DeLuca factors, the Board observes that VA examining physician and VA clinicians/physical therapists noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  In this regard, it is important for the appellant to understand that this problem is the basis for the 20% rating.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 40 percent rating.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the orthopedic manifestations of the Veteran's back disability.

While the Board accepts the contentions of the Veteran that his thoracolumbar spine disability causes him to experience pain, providing the basis for the 20 percent evaluation, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be limited basis for the current evaluation, let alone a higher evaluation.

It is important for the Veteran to understand that the disability evaluation of 20 percent for the thoracolumbar spine disability will cause him problems, such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with the back disability, there would be no basis for a compensable evaluation (zero), let alone a 20 percent evaluation.  More importantly, however, the flexion of the Veteran's thoracolumbar spine is not limited to 30 degrees or less or favorably ankylosed.
 
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, service connection has been established for radiculopathy of the left leg, associated with his back disability.  In a February 2015 rating decision, the RO granted a separate 10 percent for radiculopathy of the left leg, from January 5, 2015.  The Veteran did not perfect an appeal with respect to either the rating or effective date assigned.  The Board therefore finds that the issue of whether an increased rating is warranted for the Veteran's left leg radiculopathy is not before the Board. 

With regard to the Veteran's right leg, there is no evidence or diagnosis of radiculopathy of the right leg.  In this regard, on January 2015 VA spine examination the examining physician indicated that radiculopathy affected the sciatic nerve of the left leg, but did not affect the right leg.  On October 2015 VA peripheral nerves conditions Disability Benefits Questionnaire examination, radiculopathy of the left leg was diagnosed.

Moreover, the Veteran does not contend, nor does the evidence show that any bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for a right leg disability, or bladder or bowel impairment related to the Veteran's back disability is warranted at this time.

The Board has also considered whether the Veteran is entitled to a rating higher than 20 percent for his back disability under Formula for Rating IVDS.  However, there is no evidence of record during the period on appeal indicating that the Veteran has ever had an incapacitating episode due to his back disability, as there is no indication of any bed rest prescribed by a physician.  Nor is there evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months at any time during the period on appeal.  Therefore, the Formula for Rating IVDS does not entitle the Veteran to a higher rating for his back disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

With regard to his back disability, the Veteran is competent to report his complaints of pain and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his back disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and difficulty with prolonged standing and walking, bending, and twisting due to his back disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Next, relevant VA examinations were obtained in January 2009 and January 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his back disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

A rating higher than 20 percent for a back disability (degenerative joint disease (DJD) of the lumbar spine), is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


